DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on April 23, 2018. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0046831 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (113) in Figures 1-2. Since the second embodiment defines character reference (213) as "column part" in Figure 5, character reference (113) was construed to also be "column part", for examining purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it exceeds the word length range of 50-150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US Patent No 5,261,818).
Regarding claim 1, Shaw teaches a drill for a dental implant (10, Fig. 1), the drill comprising; 
a coupling part (12, Fig. 1 “gripping shank”) connected to a hand piece (see Fig. 1) configured to provide a rotational force (Col. 1 lines 61-64); 
a body part (16, Fig. 1 “annular boss”) disposed below the coupling part (12, see Fig. 1) and configured to transmit the rotational force downward (Col. 1 lines 61-64); 
a cutting part (13, Fig. 1 “cutting portion”) including a plurality of cutting blades (24, Fig.  1 “flutes”) and a void section (26 + central opening extending out to 26, creating a void, see annotated Fig. 5 below), the cutting blades (24) being disposed below the body part (16) (see Fig. 1) in order to cut an alveolar bone and form a hole therein (Col. 1 lines 57-60) and being spaced apart at a predetermined angle in a rotational direction (Col. 2 lines 35-44 and see fig. 1), and the void section being surrounded by the cutting blades (24) along at least a portion of an inner circumference of the cutting blades (see Figs. 1 and 3); and 
a coolant passage (18, Fig. 6 “irrigation channel”) configured to communicate with the void section by passing through the coupling part (12) and the body part (16) (see Fig. 6) and is configured to, while the alveolar bone is being cut, supply coolant to the void section so that the coolant is introduced to the cutting blades (Shaw, Col. 1 lines 53-56). 

    PNG
    media_image1.png
    275
    296
    media_image1.png
    Greyscale

Regarding claim 2, Shaw teaches the drill of claim 1 (see rejection above), wherein the void section has a cross-sectional area larger than that of the coolant passage (see annotated Figs. 5 below) and wherein the void is disposed to be surrounded from an upper side of the cutting blades adjacent to the body part to a predetermined position of the cutting blades (see Shaw annotated Fig. 6 below), and an inner side of the cutting blades disposed below the void section is integrally formed with the cutting blades without a void (see Shaw annotated Fig. 6 below). 

    PNG
    media_image2.png
    261
    330
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    299
    734
    media_image3.png
    Greyscale

Regarding claim 4, Shaw teaches the drill of claim 1 (see rejection above). Shaw further teaches wherein the cutting part (13) further comprises a curved section (see annotated Fig. 1 below) configured to connect an upper portion of a preceding cutting blade and an upper portion of a following cutting .  


    PNG
    media_image4.png
    168
    312
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No 5,261,818), in view of Kirscher et al. (US Patent No 4021920).

Regarding claim 3, Shaw teaches the drill of claim 1 (see rejection above), but is silent to teach wherein the cutting part further comprises a concave section disposed above the cutting blades, disposed to be adjacent to the body part, and having a form that is concave toward the body part, wherein the coolant passage passes through an apex of the concave section.  
Kirscher et al. teaches a bone or tooth cutting tool (Kirscher, 1, Fig. 1) in the same field of endeavor of providing a dental milling apparatus for oral surgery. Kirscher teaches the cutting tool is supplied with a tube for feeding cooling fluid (Kirscher, 3, Fig. 1) and a longitudinal channel (Kirscher, 25, Fig. 1) as a passageway. Kirscher shows a concave transition that widens into the cutting section from the body (see annotated Kirscher Fig. 2 below). The term concave defines a structure that curves or hollows inward. It is implied that for the structure to have an apex, it must be tapered or have a step expansion structure that goes from narrow to wide. Kirscher shows the concave section has a step expansion with an apex-like end that clearly widens from the body extending into the longitudinal channel surrounded by the cutting blades. Since the convex structure is known in the art to provide a clearance space, it is appropriate to substitute the known element to have a concave structure with an apex so that the coolant can flow from a narrow space to a wider space. 
It would have been obvious to one having ordinary skill in the art before the effective date of filing to modify the drill of Shaw to have the transition from the body to the cutting portion be a convex structure with an apex, as taught by Kirscher, because it will help define a clearance space to allow a smooth and uninterrupted flow of the cooling liquid during implant surgery. 

    PNG
    media_image5.png
    275
    369
    media_image5.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No 5,261,818), in view of Choi (International Patent Application WO2013042874 A1).
Regarding claim 6, Shaw teaches the drill of claim 1 (see rejection above), but is silent to teach wherein: each of the cutting blades includes upper cutting blades adjacent to the body part and lower cutting blades disposed below the upper cutting blade; the void section is disposed to be surrounded by the upper cutting blades along at least a portion of an inner circumference of the upper cutting blade; and a guide groove between the upper cutting blade and the lower cutting blade is provided to guide the coolant in a direction opposite to the rotational direction while the alveolar bone is being cut.  
Choi teaches a dental drill in the same field of endeavor of dental tools for cutting alveolar bone to provide an improved tool for dental implant surgery with increased discharge capability and enhanced efficiency (Choi, [1] lines 1-4). Choi discloses a dental drill (Choi, 10, Fig. 2) with a plurality of cutting portions (Choi, 30, Fig. 2) including an upper cutting portion (Choi, 32, Fig. 2) and a lower cutting portion (Choi, 31, Fig. 2). Between the two cutting portions, Choi teaches an indented guide portion 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drill of Shaw to have two cutting portions and a guide portion in between them because the lower or first cutting portion would serve to introduce the drill to and pulverize alveolar bone and the upper or second cutting portion would guide the alveolar bone chippings while further cutting into a desired position. The guide portion will facilitate directing both the alveolar chippings and the cooling media in order to enhance irrigation and minimize heat generation, resulting in increased total efficiency.
Claims 5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No 5,261,818), in view of Dagner (US Patent Application Pub No 2009/0053674).
 Regarding claim 7, Shaw teaches the drill of claim 1 (see rejection above). Shaw further teaches wherein: the void section is disposed to be surrounded by the cutting blade adjacent to the body part along a portion of an inner circumference of the cutting blade (See Shaw Fig. 1); and the drill further comprises a side surface section formed as a surface without a step between the cutting blades below the void section see annotated Fig. 1 below). However, Shaw is silent to teach the cutting blade is formed as a helix type. 

    PNG
    media_image6.png
    261
    665
    media_image6.png
    Greyscale

	Dagner teaches a dental drill (Dagner, 1, Fig. 4), in the same field of endeavor for the purpose of providing a dental drilling tool for use in oral surgery (Dagner, [0005]). Dagner discloses the dental drill has cutting edges that have the shape of helical grooves in order to produce small chips, which increases the cutting efficiency of the drill (Dagner, see claim 3 and [0003]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drill of Shaw to have the cutting blades structured in a helical arrangement because doing so increases the removal performance since it allows rough processing and producing small chips, which yields to increased drill efficiency. 
Regarding claim 5, Shaw teaches the drill of claim 1 (see rejection above). Shaw further teaches wherein the void section exposed between a preceding cutting blade and a following cutting blade, which are adjacent to each other in the rotational direction (see Fig. 1), but is silent to teach wherein the void is exposed with a larger area toward the body part in a vicinity of the preceding cutting blade than in a vicinity of the following cutting blade.  
Upon modification of the drill of Shaw to have the cutting edges arranged as a helix, as taught by Dagner, the void will be exposed with a larger area on one end of one blade than at the end of another blade, since the blades will be angled in a helical manner. It is by default that one side of the void between each set of blades will have a larger angle than the other side, since in a helix .   


    PNG
    media_image7.png
    592
    695
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINA FARAJ/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772